DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
            Applicants Amendment did not overcome the previous, 35 USC 103(a) rejections.
Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.

Claim Objections
            Claim  1 is objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art 

Chen Meng.  (CN 105711826, Tandem type oil-electric hybrid unmanned aerial vehicle).
Botti et al.  (US 20130147204, Hybrid Drive And Energy System For Aircraft).
Kvitnevskiy.  (US 20160059958, Controlling Rotary Wing Aircraft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


  Claim(s) 1, 2 and 4-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen Meng in view of Botti.

Re claim 1    Referring to the figures and the Detailed Description, Chen Meng discloses:
 A hybrid propulsion system (30) for a multi-rotor rotary wing aircraft (FIG. 1), comprising:
 an internal combustion engine (1) and an electric generator (2) coupled to the internal combustion engine such that in use, the internal combustion engine drives the electric generator (1, 2), 
a rectifier (3) connected to the electric generator  said rectifier (34) being configured to convert an alternating current delivered by the electric generator into a direct current (a rectifier converts an alternating current into a direct one), 
However Chen Meng fails to teach as disclosed by Botti:    conversion means configured to convert the direct current into alternating current, and an electric network connecting the rectifier to the conversion means (item 188 connected to the electric network connecting the rectifier to the inverter 188), 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Botti teachings of conversion means configured to convert the direct current into alternating current, and an electric network connecting the rectifier to the conversion means into the Chen Meng to ensure converting the DC current into AC current to be appropriate for the motors.
at least one first group (Chen Meng 11) of at least two first electric motors (Chen Meng two electric motors of the eight motors of item 11) connected to the conversion means (fig. 6, item 188 connected to at least two first electric motors as seen in Botti connected to two electric motors in parallel) such that in use, the conversion means supply  alternating current to the first electric motors with alternating current, 
propellers (Chen Meng 12) respectively coupled to the first electric motors such that in use, the first electric motors drive the propellers, wherein the conversion means comprise a first inverter (Botti 188) configured to supply the first electric motors in parallel. 

Re claim 2    Referring to the figures and the Detailed Description, Chen Meng, as modified above, discloses:  The hybrid propulsion system according to claim 1, wherein the first electric motors (46A, 46B) supplied by the first inverter (36) are two in number (Botti fig. 6, item 188 when connected to the two motors). 

	Re claim 4    Referring to the figures and the Detailed Description, Chen Meng, as modified above, discloses:  The hybrid propulsion system according to claim 1, comprising at least one second group (48, 50, 52) of at least two second electric motors (48A, 48B, 50A, 50B, 52A, 52B), and second propellers (14A, 14B, 16A, 16B, 18A, 18B) respectively coupled to the at least two  second electric motors (Chen Meng the rest of electric motors of the eight motors of item 11 and their corresponding propellers), 
	However Chen Meng, as modified above,  discloses the claimed invention except for the conversion means comprise, for the at least one second group of the at least two second electric motors, another corresponding inverter (38, 40, 42) configured to supply alternating current to the at least two  other corresponding electric motors in parallel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the conversion means comprise, for the at least one second group of the at least two second electric motors, another corresponding inverter (38, 40, 42) configured to supply alternating current to the at least two  other corresponding electric motors in parallel to provide the adequate power supply for the at least one second group of the at least two second electric motors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Re claim 5    Referring to the figures and the Detailed Description, Chen Meng, as modified above, discloses:  Chen Meng, as modified above, discloses the claimed invention except for the first electric motors (46A, 46B) and the at least two second electric motors (48A, 48B, 50A, 50B, 52A, 52B) have an intrinsic characteristic the variance of which, calculated for the motors of any of the first group (46) and the at least one second group (48, 50, 52), is lower than the variance of said intrinsic characteristic calculated for all of the first electric motors and the at least two second electric motors.  It would have been an obvious matter of design choice to modify Chen Meng, as modified above, to include the first electric motors (46A, 46B) and the at least two second electric motors (48A, 48B, 50A, 50B, 52A, 52B) have an intrinsic characteristic the variance of which, calculated for the motors of any of the first group (46) and the at least one second group (48, 50, 52), is lower than the variance of said intrinsic characteristic calculated for all of the first electric motors and the at least two second electric motors to fulfil the required needs of the electric motors based on the planned design for optimum performance, since applicant has not disclosed that an intrinsic characteristic the variance of which, calculated for the motors of any of the first group (46) and the at least one second group (48, 50, 52), is lower than the variance of said intrinsic characteristic calculated for all of the first electric motors and the at least two second electric motors solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the use of above said intrinsic characteristic in Chen Meng, as modified above,.

Re claim 6    Referring to the figures and the Detailed Description, Chen Meng, as modified above, discloses: The hybrid propulsion system according to claim 1, further comprising an energy storage unit (26) connected to the electric network (44) in parallel with the electric generator (20) (Botti fig. 6, item 200). 

Re claim 7    Referring to the figures and the Detailed Description, Chen Meng, as modified above, discloses: A multi-rotor rotary wing aircraft (10), comprising a hybrid propulsion system (30) according to claim 1 (Chen Meng fig. 1, UAV). 

Re claim 8    Referring to the figures and the Detailed Description, Chen Meng, as modified above, discloses: A method for manufacturing a hybrid propulsion system (30) for a multi-rotor rotary wing aircraft (10), the method comprising the steps of: 
providing a plurality of electric motors, propellers, an internal combustion engine (22), an electric generator (20), a rectifier (34), an electric network (44), and a first inverter (36); 
coupling the electric generator (20) to the internal combustion engine (22); 
connecting the rectifier (34) to the electric generator (20); 
connecting the first inverter (36) to the rectifier (34) by means of the electric network (44); 
selecting, among the plurality of electric motors, a first group (46) of at least two first electric motors (46A, 46B); 
connecting the first electric motors (46A, 46B) in parallel with the first inverter (36); 
coupling at least part of the propellers (12A, 12B) to the first electric motors (46A, 46B); 
whereby, in use, the internal combustion engine (22) drives the electric generator (20), the rectifier (34) convert an alternating current delivered by the electric generator (20) into a direct current, the conversion means convert the direct current into alternating current, the conversion means supply the first electric motors (46A, 46B) with alternating current, the first electric motors (46A, 46B) drive the propellers (12A, 12B), and the first inverter (36) supplies alternating current to the first electric motors (46A, 46B) in parallel. 
(Claim 8 is similar in scope to Claim 1; therefore, Claim 8 is rejected under the same rationale as Claim 1).

	Re claim 9    Referring to the figures and the Detailed Description, Chen Meng, as modified above, discloses: The method according to claim 8, further comprising the steps of: 
selecting, among the plurality of electric motors, at least one other group (48, 50, 52) of at least two second electric motors (48A, 48B, 50A, 50B, 52A, 52B);
 providing, for the at least one second  group of the at least two second electric motors, another corresponding inverter (38, 40, 42); 
connecting the at least two second electric motors of the at least one second  group in parallel with the corresponding other inverter. 
(Claim 9 is similar in scope to Claim 4; therefore, Claim 9 is rejected under the same rationale as Claim 4).

Re claim 10    Referring to the figures and the Detailed Description, Chen Meng, as modified above, discloses:  The method according to claim 9, wherein the first electric motors (46A, 46B) and the at least two second  electric motors (48A, 48B, 50A, 50B, 52A, 52B) are chosen to have an intrinsic characteristic the variance of which, calculated for the motors of any of the first group (46) and the at least one second group (48, 50, 52), is lower than the variance of said intrinsic characteristic calculated for all the first electric motors and the at least two second electric motors.
(Claim 10 is similar in scope to Claim 5; therefore, Claim 10 is rejected under the same rationale as Claim 5).

  Claim(s)  3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen Meng in view of Botti in view of Kvitnevskiy.

Re claim 3    Referring to the figures and the Detailed Description, Chen Meng, as modified above, fails to teach as disclosed by Kvitnevskiy: The hybrid propulsion system according to claim 2, wherein the first propellers (12A, 12B) coupled to the first electric motors (Chen Meng two electric motors of the eight motors of item 11) (46A, 46B) are two coaxial contra-rotating propellers (¶ 0159). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Kvitnevskiy teachings of the propellers coupled to the first electric motors are two coaxial contra-rotating propellers into the Chen Meng, as modified above, to increase the thrust of the propellers.

Response to Arguments
          Applicant's arguments filed on 07/22/2021 have been fully considered but they are not persuasive, in addition the claims are rejected under 35 U.S.C. 112(b). Applicant made the following arguments:
           
Applicant argues that “the first electric motors (46A, 46B) are supplied with alternating current by the same inverter”, Botti does not disclose a single inverter supplying multiple electric motors in parallel
Examiner respectfully disagrees; Botti discloses: two electric motors are supplied with alternating current by the same inverter fig. 6, item 188,  Botti discloses disclose a single inverter supplying multiple electric motors in parallel as seen in fig. 6, the single inverter item 188 is the sole supplier to a first and a second electric motors,  the first and the second electric motors at least during flight have to rotate together to maintain balanced flight by counteracting the main rotor torque; thus, the structural limitations of the claims have been met.   
As for Claims 4, 5, 9 and 10, the claims were rejected previously under 112(b) for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention, the claims have been rejected under new ground of rejection.
  All the structural limitations of the claims have been met.
                                    
                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642